Title: To Thomas Jefferson from George Muter, 30 January 1781
From: Muter, George
To: Jefferson, Thomas



Sir
War office Jany 30. 1781.

Permitt me to mention to your Excellency that a very large quantity of nails will be wanted for the public buildings. Nail rod was received yesterday, which came from Fredericksburgh, but nail makers are wanting. Mr. Anderson would not agree to the terms that were offered him.
The tradesmen that are willing to undertake public work, or to  work for the public, require some thing to be done to satisfy them that they are not to be subject to militia duty and draughts, while employed for the public. My telling them that they will most assuredly be cleared, I find is not satisfactory. They require also a positive agreement respecting provisions.
I have the honour of inclosing a list of the canoes that were impressed. Mr. Price has also given certificates to the people, both for the canoes, and canoe men. It is not however yet known, how much, or in what manner, the people are to be paid on their certificates.
I have also inclosed a list of tools wanted for Moody’s shop, as also a list of his people and their present employment.
Your Excellency will find inclosed, all the material information I have been able to obtain concerning Thomas Reynolds case.
I have made enquiry concerning Colo. Warneck; and have been informed by Mr. Galt that he heard him petition Genl. Arnold, not to carry him with him, but to let him remain on his parole; and that the General told him, as he was a foreigner (particularly a German for whom he said they had a great respect) he would permitt him to remain on parole. Mr. Galt cou’d not say with certainty, how Warneck got the parole he had signed into his possession.
I have the honour to be Your Excellency’s most hl servant,

George Muter. C.

